*1241Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Corrections and Community Supervision which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was charged in a misbehavior report with using a controlled substance after a sample of his urine twice tested positive for the presence of cannabinoids. He was found guilty of the charge following a tier III disciplinary hearing and the determination was later affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
We confirm. The misbehavior report, positive urinalysis test results and related documentation, together with the testimony presented at the hearing, provide substantial evidence supporting the determination of guilt (see Matter of Sutton v Prack, 107 AD3d 1250, 1250 [2013]; Matter of Coons v Fischer, 106 AD3d 1302, 1303 [2013]). Contrary to petitioner’s claim, the chain of custody of the sample was properly established through the information contained on the request for urinalysis form, as well as the testimony of the officers who collected and tested the sample (see Matter of Cagle v Fischer, 108 AD3d 913, 913 [2013]; Matter of Davis v Fischer, 98 AD3d 1154, 1155 [2012]). Moreover, the record discloses that petitioner was provided with all of the required testing documentation (see 7 NYCRR 1020.4 [f] [1]; 1020.5 [a] [1]) and that, consequently, a proper foundation was laid for the admission of the positive test results (see Matter of Neil v Fischer, 89 AD3d 1308, 1309 [2011], lv denied 18 NY3d 807 [2012]; Matter of Johnson v Fischer, 73 AD3d 1369, 1370 [2010]). Furthermore, we are not persuaded that petitioner was denied a fair and impartial hearing as there is no indication that the Hearing Officer was biased or that the determination flowed from any alleged bias (see Matter of Mullamphy v Fischer, 112 AD3d 1177, 1177-1178 [2013]; Matter of Boatwright v McGinnis, 24 AD3d 1136, 1137 [2005]). We have considered petitioner’s remaining arguments and find that they are either unpreserved for our review or are lacking in merit.
Peters, PJ., Stein, McCarthy, Garry and Lynch, JJ., concur.
Adjudged that the determination is confirmed, without costs, and petition dismissed.